DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-7, 9-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub 2014/0185264; hereinafter Chen) and Yu et al. (PG Pub 2019/0295912; hereinafter Yu).

    PNG
    media_image1.png
    439
    931
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 1c provided above, Chen teaches a package 300 (package-on-package; see claim limitations below) comprising: 
a core (annotated “core” in Fig. 1c above); 

a second metallization structure (annotated “RDL-2” in Fig. 1c above) on a second side of the core (bottom side) opposite the first side (see Fig. 1c); and 
a first device 301, the first device located in the core (see Fig. 1c).
Although, Chen teaches the first metallization structure (RDL-1) opposite the core (core) and the second metallization structure (RDL-2) opposite the core (see Fig. 1c), he does not explicitly teach a laminate layer on each of the first metallization layer and the second metallization  layer such that “a first laminate layer on the first metallization structure opposite the core; a second laminate layer on the second metallization structure opposite the core; and a first device, the first device located in the core, on the first laminate layer opposite the first metallization structure, or on the second laminate layer opposite the second metallization structure.”

    PNG
    media_image2.png
    225
    619
    media_image2.png
    Greyscale

In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 2h-provided above, Yu teaches a package (para [0014-0062]) comprising: a first laminate layer 117 (144,146 para [0045-0047]) on a first metallization structure 111,113,115 (para [0020-0043]) and a second metallization structure 121,123,125 (para [0051-0056]) on the first laminate layer (as noted in the enclosed box above); and a first 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two metallization layers (RDL-1, RDL-2) and the laminate layer (laminate) in place of both the first metallization structure and the second metallization structure of Chen, as taught by Yu, thus, “multiple chips can be packaged with local redistribution layers first and then further distributed utilizing a global redistribution layer. This allows the integrated fan out process to be applied for large package applications such as greater or equal to about 70 mmSQ. As such, high bandwidth (e.g., greater than 1 TbE) electrical performance can be achieved. Additionally, by utilizing the materials as described, the package structure will have an equivalent coefficient of thermal expansion that is close to a printed circuit board, thereby reducing board level reliability stresses while still achieving a simplified process flow” (para [0066]).

    PNG
    media_image3.png
    745
    1147
    media_image3.png
    Greyscale

refer to Examiner’s modified figure above to show substitution).
	Regarding claim 2, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches a mold compound 113 on the first laminate layer 117 opposite the first metallization structure (RDL-1)(see figures above).  
Regarding claim 3, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches a plurality of vias 207 in the core (core)(see figures above).  
Regarding claim 4, refer to the figures cited above, in the combination of Chen and Yu, both Chen and Yu teach a plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h).  
Regarding claim 5, refer to the figures cited above, in the combination of Chen and Yu, both Chen and Yu teach the plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h) are solder balls (para [0017]-Chen) and (para [0061]-Yu).  
Regarding claim 6, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches the first device 301 is attached to the first laminate layer (laminate-1, indirectly) with surface mount technology 217 (see Fig. 1c).  
Regarding claim 7, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches the first device 301 is attached to the second laminate layer (laminate-2) within a plurality of solder balls 217,219 configured in a land side grid array (see figures above).
Regarding claim 9, refer to the Examiner’s mark-up of Fig. 1c provided above, Chen teaches a package 300 (package-on-package; see claim limitations below) comprising: 

 a first means for metallization  (annotated “RDL-1” in Fig. 1c above) on a first side (top side) of the core (see Fig. 1c); 
a second means for metallization (annotated “RDL-2” in Fig. 1c above) on a second side of the core (bottom side) opposite the first side (see Fig. 1c);  
a first device 301, the first device located in the core (see Fig. 1c).
Although, Chen teaches first means for metallization (RDL-1) opposite the core (core) and the second means for metallization (RDL-2) opposite the core (see Fig. 1c), he does not explicitly teach a first means for support on the first means for metallization and a second means for support on the second means for metallization; and a first device, the first device located in the core, on the first means for support opposite the first means for metallization, or on the second means for support opposite the second means for metallization.
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 2h-provided above, Yu teaches a package (para [0014-0062]) comprising: a first means for support 117 (144,146 para [0045-0047]) on a first means for metallization 111,113,115 (para [0020-0043]) and a second means for metallization 121,123,125 (para [0051-0056]) on the first means for support (as noted in the enclosed box above); and placing a first device 101 (para [0015]) in a core 107 (para [0026]; “encapsulant”), on the first laminate layer opposite the first metallization structure, or on the second laminate layer opposite the second metallization structure.”  
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two means for metallization (RDL-1, RDL-2) and the first means for support (laminate) in place of both the first means for metallization and the second means for metallization of Chen, as taught by Yu, thus, “multiple chips can be packaged with local redistribution layers first and then further distributed utilizing a global redistribution layer. This allows the 
Note: by substituting the two means for metallization layers (RDL-1, RDL-2) and the means for support (laminate) in place of both the first means for metallization layer (RDL-1) and the second means for metallization layer (RDL-2) of Chen, as taught by Yu, the claimed limitations of “a first means for support on the first means for metallization opposite the core; a second means for support on the second means for metallization opposite the core; and a first device, the first device located in the core, on the first means for support opposite the first means for metallization” is in combination, taught (refer to Examiner’s modified figure above to show substitution).
Regarding claim 10, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches a mold compound 113 on the first means for support 117 opposite the first means for metallization (RDL-1)(see figures above). 
Regarding claim 11, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches a plurality of vias 207 in the core (core)(see figures above).  
Regarding claim 12, refer to the figures cited above, in the combination of Chen and Yu, both Chen and Yu teach a plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h).  
Regarding claim 13, refer to the figures cited above, in the combination of Chen and Yu, both Chen and Yu teach the plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h) are solder balls (para [0017]-Chen) and (para [0061]-Yu).  
Regarding claim 14, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches the first device 301 is attached to the first means for support (laminate-1, indirectly) with surface mount technology 217 (see Fig. 1c).  
Regarding claim 15, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches the first device 301 is attached to the second means for support (laminate-2) within a plurality of solder balls 217,219 configured in a land side grid array (see figures above).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 1c provided above, Chen teaches a method for manufacturing a package 300 (package-on-package; see claim limitations below), the method comprising: 
providing a core (annotated “core” in Fig. 1c above);  
forming a first metallization structure (annotated “RDL-1” in Fig. 1c above) on a first side (top side) of the core (see Fig. 1c);  
forming a second metallization structure (annotated “RDL-2” in Fig. 1c above) on a second side of the core (bottom side) opposite the first side (see Fig. 1c); and 
placing first device 301, the first device located in the core (see Fig. 1c).
Although, Chen teaches forming the first metallization structure (RDL-1) opposite the core (core) and forming the second metallization structure (RDL-2) opposite the core (see Fig. 1c), he does not explicitly teach forming a laminate layer on each of the first metallization layer and the second metallization layer such that “forming a first laminate layer on the first metallization structure opposite the core; forming a second laminate layer on the second metallization structure opposite the core; and on the first laminate layer opposite the first metallization structure, or on the second laminate layer opposite the second metallization structure; and placing a first device in the core on the first laminate layer opposite the first metallization structure, or on the second laminate layer opposite the second metallization structure.”  

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two formed metallization layers (RDL-1, RDL-2) and the formed laminate layer (laminate) in place of both the first metallization structure and the second metallization structure of Chen, as taught by Yu, thus, “multiple chips can be packaged with local redistribution layers first and then further distributed utilizing a global redistribution layer. This allows the integrated fan out process to be applied for large package applications such as greater or equal to about 70 mmSQ. As such, high bandwidth (e.g., greater than 1 TbE) electrical performance can be achieved. Additionally, by utilizing the materials as described, the package structure will have an equivalent coefficient of thermal expansion that is close to a printed circuit board, thereby reducing board level reliability stresses while still achieving a simplified process flow” (para [0066]).
Note: by substituting the two metallization layers (RDL-1, RDL-2) and the laminate layer (laminate) in place of both the first metallization structure (RDL-1) and the second metallization structure (RDL-2) of Chen, as taught by Yu, the claimed limitations of “forming a first laminate layer on the first metallization structure opposite the core; forming a second laminate layer on the second metallization structure opposite the core; and placing the first device in the core, on the first laminate layer opposite the first metallization structure” is in combination, taught (refer to Examiner’s modified figure above to show substitution).
Regarding claim 18, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches forming a mold compound 113 on the first laminate layer 117 opposite the first metallization structure (RDL-1)(see figures above).  
Regarding claim 19, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches forming a plurality of vias 207 in the core (core)(see figures above).  
Regarding claim 20, refer to the figures cited above, in the combination of Chen and Yu, both Chen and Yu teach forming a plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h).  
Regarding claim 21, refer to the figures cited above, in the combination of Chen and Yu, both Chen and Yu teach the plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h) are solder balls (para [0017]-Chen) and (para [0061]-Yu).  
Regarding claim 22, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches the first device 301 is attached to the first laminate layer (laminate-1, indirectly) with surface mount technology 217 (see Fig. 1c).  
Regarding claim 23, refer to the figures cited above, in the combination of Chen and Yu, Chen teaches the first device 301 is attached to the second laminate layer (laminate-2) within a plurality of solder balls 217,219 configured in a land side grid array (see figures above).

2.	Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Yu, as applied to claim 1, claim 9 and claim 17 respectively above, and further in view of Kang et al. (PG Pub 2016/0013158; hereinafter Kang).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 1c provided above, Although, Chen and Yu teach the package (package-on-package; see claim 1 above), they do not explicitly teach the package “is incorporated into a device selected from the group consisting of a music player, a video player, an 
 In the same field of endeavor, Kang teaches package-on-package technology is widely used in mobile devices such as smartphones and the like, and it is expected to increase the use of the package-on-package technology in subminiature products, such as wearable devices and the like” (para [0005]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the package of Chen and Yu, into a mobile device, as taught by Kang, for the purpose of creating a usable subminiature product (para [0005]).
  Regarding claim 16, refer to the Examiner’s mark-up of Fig. 1c provided above, Although, Chen and Yu teach the package (package-on-package; see claim 9 above), they do not explicitly teach the package “is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle”.
 In the same field of endeavor, Kang teaches package-on-package technology is widely used in mobile devices such as smartphones and the like, and it is expected to increase the use of the package-on-package technology in subminiature products, such as wearable devices and the like” (para [0005]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the package of Chen and Yu, into a mobile device, as taught by Kang, for the purpose of creating a usable subminiature product (para [0005]).
 Regarding claim 24, refer to the Examiner’s mark-up of Fig. 1c provided above, Although, Chen and Yu teach the method of forming the package (package-on-package; see claim 17 above), they do not explicitly teach the package “is incorporated into a device selected from the group consisting of a music 
 In the same field of endeavor, Kang teaches package-on-package technology is widely used in mobile devices such as smartphones and the like, and it is expected to increase the use of the package-on-package technology in subminiature products, such as wearable devices and the like” (para [0005]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the package of Chen and Yu, into a mobile device, as taught by Kang, for the purpose of creating a usable subminiature product (para [0005]).

3.	Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub 2014/0185264; hereinafter Chen), Yu et al. (PG Pub 2019/0295912; hereinafter Yu) and Savoj et al. (US Patent No. 10,521,391; hereinafter Savoj).
Regarding claim 25, refer to the Examiner’s mark-up of Fig. 1c provided above, Chen teaches a method of forming a package 300 (package-on-package; see claim limitations below) comprising: 
providing a core (annotated “core” in Fig. 1c above); 
forming a first metallization structure (annotated “RDL-1” in Fig. 1c above) on a first side (top side) of the core (see Fig. 1c); 
forming a second metallization structure (annotated “RDL-2” in Fig. 1c above) on a second side of the core (bottom side) opposite the first side (see Fig. 1c); and 
placing a first device 301, the first device located in the core (see Fig. 1c).
Although, Chen teaches forming the first metallization structure (RDL-1) opposite the core (core) and forming the second metallization structure (RDL-2) opposite the core (see Fig. 1c), he does not 
In the same field of endeavor, refer to the Examiner’s mark-up of Fig. 2h-provided above, Yu teaches a package (para [0014-0062]) comprising: a first laminate layer 117 (144,146 para [0045-0047]) on a first metallization structure 111,113,115 (para [0020-0043]) and a second metallization structure 121,123,125 (para [0051-0056]) on the first laminate layer (as noted in the enclosed box above); and placing a first device 101 (para [0015]) in a core 107 (para [0026]; “encapsulant”), on the first laminate layer opposite the first metallization structure.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the two metallization layers (RDL-1, RDL-2) and the laminate layer (laminate) in place of both the first metallization structure and the second metallization structure of Chen, as taught by Yu, thus, “multiple chips can be packaged with local redistribution layers first and then further distributed utilizing a global redistribution layer. This allows the integrated fan out process to be applied for large package applications such as greater or equal to about 70 mmSQ. As such, high bandwidth (e.g., greater than 1 TbE) electrical performance can be achieved. Additionally, by utilizing the materials as described, the package structure will have an equivalent coefficient of thermal expansion that is close to a printed circuit board, thereby reducing board level reliability stresses while still achieving a simplified process flow” (para [0066]).
Note: by substituting the two metallization layers (RDL-1, RDL-2) and the laminate layer (laminate) in place of both the first metallization structure (RDL-1) and the second metallization structure (RDL-2) of Chen, as taught by Yu, the claimed limitations of “forming a first laminate layer on the first metallization refer to Examiner’s modified figure above to show substitution).
Although, Chen teaches a method of forming a package (package-on-package) he does not explicitly teach a “non-transitory computer-readable medium comprising instructions that when executed by a processor cause the processor to perform the method” of forming a package.

    PNG
    media_image4.png
    575
    741
    media_image4.png
    Greyscale

In the same field of endeavor, Savoj teaches a non-transitory computer-readable medium (col. 13, lines 33-46) comprising instructions (col. 13, lines 33-46; “program instrustructions”) that when executed by a processor (col. 13, lines 33-46; “computer”) cause the processor to perform a method of forming a package (col. 13, lines 9-21; “package-on-package”).

Regarding claim 26, refer to the figures cited above, in the combination of Chen, Yu and Sajov,  Chen teaches a mold compound 113 on the first laminate layer 117 opposite the first metallization structure (RDL-1)(see figures above).  
Regarding claim 27, refer to the figures cited above, in the combination of Chen, Yu and Sajov, Chen teaches a plurality of vias 207 in the core (core)(see figures above).  
Regarding claim 28, refer to the figures cited above, in the combination of Chen, Yu and Sajov, both Chen and Yu teach a plurality of external connections (211-Chen; see Fig. 1c) and (131-Yu; see Fig. 2h).  
Regarding claim 29, refer to the figures cited above, in the combination of Chen, Yu and Sajov, Chen teaches the method further comprises attaching the first device 301 to the first laminate layer (laminate-1, indirectly) with surface mount technology 217 (see Fig. 1c) or attaching the first device to the second laminate layer within a plurality of solder balls configured in a land side grid array. 

4.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Yu and Savoj, as applied to claim 25 respectively above, and further in view of Kang et al. (PG Pub 2016/0013158; hereinafter Kang).
Regarding claim 30, refer to the Examiner’s mark-up of Fig. 1c provided above, Although, Chen, Yu and Savoj teach the non-transitory computer-readable medium of claim 25 (package-on-package; see claim 25 above), they do not explicitly teach the package “is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a 
 In the same field of endeavor, Kang teaches package-on-package technology is widely used in mobile devices such as smartphones and the like, and it is expected to increase the use of the package-on-package technology in subminiature products, such as wearable devices and the like” (para [0005]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the package of Chen and Yu, into a mobile device, as taught by Kang, for the purpose of creating a usable subminiature product (para [0005]). 

Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kataoka (PG Pub 2020/0051917) teaches a first wiring provided in the substrate, and exposed from the substrate at the side surface; an insulator provided between the first wiring and the internal wiring so as to separate the first wiring from the internal wiring.
	b. Lee et al. (PG Pub 2019/0131242) teaches a fan-out semiconductor package having a similar stacked structure.
	c. Mano et al. (PG Pub 2017/0256497) teaches an electronic component built-in substrate, has outer side build-up structure formed on first core layer on opposite side with respect to second core layer such that build-up structure comprises set of conductor layers and insulating layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA A SYLVIA/Examiner, Art Unit 2895